                                                                                  Ilana Haramati
                                                                                      Of Counsel
                                                                           Direct (646) 860-3130
                                                                             Fax (212) 655-3535
                                                                                ih@msf-law.com


VIA ECF

Hon. Frederic Block
United States District Court Judge
United States Courthouse
225 Cadman Plaza East
Courtroom 10C South
Brooklyn, NY 11201

       Re:    United States v. Barca et al., 19-cr-575

Dear Judge Block:

        We respectfully write on behalf of defendant Andrew Campos to request leave to file a
reply to the government’s response to Mr. Campos’ motion for modification of his bail conditions.
We seek permission to file this reply with the Court by the end of the day Wednesday September
2, 2020.

       Thank you for your consideration of this request.

                                     Respectfully submitted,



                                             /s/ IH
                                     Henry E. Mazurek
                                     Ilana Haramati
                                     Meister Seelig & Fein LLP
                                     125 Park Avenue, Suite 700
                                     New York, New York 10017

                                     Counsel for Defendant Andrew Campos

cc:    Counsel of Record (via ECF)
